Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 1 of 15          PageID #: 120
       ORIGINAL

KENJI M.PRICE #10523
EFnited States Attorney
District of Eiawaii


REBECCA A.PERLMUTTER
                                                        FILED IN THE
Assistant EFnited States Attorney               UNITED STATES DISTRICT COURT
Room 6-100,PJKK Federal Building                      district of HAWAII
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
                                                      , JUN 05 W               (7^
Telephone; (808)541-2850                         at    o'clock and .^in-—^
                                                  —SUEBEITIA,CLERK
Facsimile: (808)541-2958
E-mail: Rebecca.Perlmutter@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT


                            FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                     CR. NO. 18-00101 HG


                        Plaintiff,           FIRST SUPERSEDING
                                             INDICTMENT
                      vs.

                                             [18 U.S.C. §§ 1341, 1343, 1512(b)(3),
NEIL KAUHl and                   (01)        1957]
LYNDIE KAUHl,                    (02)

                        Defendants.



                      FIRST SUPERSEDING INDICTMENT


The Grand Jury charges:

                       INTRODUCTORY ALLEGATIONS


      At all times relevant to the First Superseding Indictment:
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 2 of 15         PageID #: 121




       1.     NEIL KAUHI("N. KAUHI")and LYNDIE KAUHI("L. KAUHI"),

the defendants, were husband and wife. They formerly resided in Oahu, Hawaii,

located within the District of Hawaii, until in or around November 2017.

Thereafter, N. KAUHI and L. KAUHI moved to Oregon.

                                  COUNTS 1-20
                                Wire and Mail Fraud
                             (18 U.S.C. §§ 1343 and 1341)

       2.     The introductory allegations in paragraph 1 are hereby incorporated as

if fully set forth herein.

                 THE SCHEME AND ARTIFICE TO DEFRAUD


       3.     From an earlier date unknown, but by at least in or around October

2012, continuing through a date unknown to the Grand Jury, but at least through in

or around April 2018, within the District ofHawaii and elsewhere, NEIL KAUHI,

the defendant, did knowingly devise and intend to devise a scheme and artifice to

dejfraud, and to obtain money by means of materially false and fi-audulent

pretenses, representations, and promises, as well as by omissions of material facts,

well knowing at the time that such pretenses, representations, and promises would

be and were false when made. As part ofthe scheme to defraud:

      4.      N. KAUHI made materially false representations and promises

involving purported investments in precious metals, real estate, a trucking

company, and a solar energy company, among other investments. In total.
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 3 of 15            PageID #: 122




according to N. Kauhi's own statements, N. Kauhi took in more than $2.2 million

in funds from at least 17 investors. N. KAUHI knew that these investments would

not all be directed into the purported investments as promised, but instead N.

KAUHI and L. KAUHI spent almost all ofthese investment funds on their

personal expenses, including for travel, rent and utilities, restaraunts, personal

vehicles, retail purchases, entertainment, their daughter's wedding, and on

returning funds to other victim-investors and other unauthorized uses.

      5.     To induce victim-investors to provide N.KAUHI with funds to invest,

N. KAUHI represented to these individuals that he was wealthy and successful in

numerous business ventures, when in fact he knew at the time that was not true

because N. KAUHI was only living off of other people's investments as part ofthe

scheme to defraud and did not have any personal wealth or other sources of

income. For example, N. KAUHI represented to several victim-investors that he

owned hundreds of homes, rental properties, and tracts of land in Oregon and

Hawaii and elsewhere, when in fact he knew at the time that he did not own these

things. Specifically, N. KAUHI falsely represented to S.T. and others that N.

KAUHI owned his luxury home in Kapolei-Makakilo, Hawaii, when he actually

rented it and paid for it by diverting and misusing other victim-investors' funds.
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 4 of 15         PageID #: 123




                       Acquiring Victim-Investors' Funds

      6.     In furtherance ofthe scheme to defraud, N. KAUHI inquired about

any sources offunds that victim-investors had access to, such as life insurance

proceeds, inheritance, retirement accounts, and home equity, among other sources.

                   Self-Directed Individual Retirement Accounts

      7.     For N. KAUHI and his family members to obtain the funds from

several victim-investors, N. KAUHI directed these individuals to set up self-

directed individual retirement accounts("IRAs") with companies that offered these

financial products. A self-directed IRA is a financial account for retirement that

allows an individual to control their funds and invest monies into non-traditional

investments. The account holder could not withdraw funds prior to retirement for

disallowed uses, such as personal expenses, or the account holder would incur

monetary penalties, fees, and tax consequences. After the victim-investors set up

the self-directed IRAs, N. KAUHI directed these individuals to transfer their

traditional retirement account balances and other funds into the self-directed IRAs.


      8.     To induce some victim-investors to set up self-directed IRAs, N.

KAUHI falsely represented that N.KAUHI used and had his personal funds in

self-directed IRAs, which was in part how N.KAUTH became wealthy, when in

fact he knew that was not true.
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 5 of 15           PageID #: 124




      9.     To induce these victim-investors to provide funds to N.KAUHI and

his family members and to release funds from the self-directed IRA accounts for

investments, N. KAUHI executed and signed promissory notes that assured a

financial return of principal plus interest within a specified time period. On at least

one ofthese promissory notes, L. KAUHI signed as a witness.

      10.    N. KLAUHI also executed promissory notes for other parts ofthe

scheme. For example, N. KAUHI did not pay back victim-investors and failed to

comply with the terms ofthe notes. In some instances, N. KA.UHI made material

misrepresentations about the status ofthe investments and provided victim-

investors with additional promissory notes to extend the financial terms or acquire

additional funds, when in fact he knew at the time that the victim-investors' funds

were already spent on unauthorized expenses, including his and his family's

personal expenses.

                      Home Equity Lines ofCredit(HELOCs)

      11.    To induce the victim-investors to provide funds to N. KAUHI and his

family members for investments, N.KAUHI directed several victim-investors to

apply for HELOCs. A HELOC is a loan using real property as collateral to borrow

funds up to a certain dollar amount. After the HELOCs were approved and the

funds became available to the victim-investors, N. KAUHI directed the victim-

investors to transfer the funds to N.KAUHI and his family members.
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 6 of 15         PageID #: 125




         False Statements to Victim-Investors About the Investigation

      12.    Special Agents ofthe Federal Bureau ofInvestigation(FBI)formally

informed N. KAUHI and L. KAUHI that they were targets of a federal

investigation for fraud in or around early November 2017, in Oahu, Hawaii. On

November 6, 2017, N.ICAUHI was interviewed voluntarily by Special Agents of

the FBI. In or around mid-November 2017, after the interview, N. KAUHI moved

to Oregon.

      13.    Thereafter, in furtherance ofthe scheme to defraud, N. KAUHI made

false and misleading statements to victim-investors about the investigation and the

FBI to conceal the real status ofthe victim-investors' funds.


                       THE WIRE COMMUNICATIONS


      14.    On or about the dates listed below, in the District of Hawaii and

elsewhere, for the purpose of executing the scheme and artifice to defraud and to

obtain money by means of materially false and fraudulent pretenses, N. KAUHI

did knowingly transmit and cause to be transmitted by means of wire

communications in interstate commerce, writings, signs, signals, pictures, and

sounds, as described for each count listed below:
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 7 of 15     PageID #: 126




COUNT       DATE       VICTIM-            WIRE COMMUNICATION
                      INVESTOR
 1        July 22,    K.K.          Deposit of a $20,000.00 cashier's check
          2013                      from K.K. to N.KAUHI into N. KAUHI
                                    and L. KAUHI's joint First Hawaiian
                                    Bank account ending in -9590 for an
                                    investment in precious metals
2         August      P.S.          Check deposit of$100,000.00 from P.S.'s
          29,                       Beneficial Financial Group account
          2014                      ending in -0860 into P.S.'s First Hawaiian
                                    Bank account ending in -6638 for
                                    $190,000.00 real estate investment in cash
                                    through N. KAUHI
3         August      P.S.          Check deposit of$100,000.00 from P.S.'s
          29,                       General American account ending in
          2014                      -9080 into P.S.'s First Hawaiian Bank
                                    account ending in -6638 for $190,000.00
                                    real estate investment in cash through N.
                                    KAUHI
4         April 1,    D.H.          Wire transfer of$161,700.00 from D.H.'s
          2015                      bank in New Zealand into N.KAUHI and
                                    L. KAUHI'sjoint First Hawaiian Bank
                                    account ending in -9590 for a real estate
                                    investment involving a residence at 43
                                    Rose Street, Wahiawa, Hawaii
5         October     KJ.           Check deposit of$150,000.00 into L.
          30, 2015                 ICAUHI's First Hawaiian Bank account
                                    ending in -7828 for an investment into a
                                    trucking company
6         April 1,    V.S.          Wire transfer of$115,818.00 from V.S.'s
          2016                      bank in New Zealand into L.ICAUHI's
                                    First Hawaiian Bank account ending in -
                                    7828 for an investment into a trucking
                                    company
7         April 18,   D.L.          Check deposit of$50,000.00 into L.
          2016                     KAUHI's First Hawaiian Bank account
                                   ending in -7828 for an investment into a
                                   trucking company
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 8 of 15     PageID #: 127




COUNT       DATE       VICTIM-            WIRE COMMUNICATION
                      INVESTOR
8         April 22,   KJ.           Check deposit of$100,000.00 into L.
          2016                      KAUHI's First Hawaiian Bank account
                                    ending in -7828 for an investment into a
                                    trucking company
9         May 3,      D.L.          Check deposit of$50,000.00 into L.
          2016                      KAUHI First Hawaiian Bank account
                                    ending in -7828 for an investment into a
                                   trucking company
10        May 26,     M.S.         Wire transfer of$100,000.00 from M.S.'s
          2016                      self-directed IRA account into N.KAUHI
                                    and L. KAUHI's joint First Hawaiian
                                    Bank account ending in -9590 for an
                                    investment into a trucking company
11        May 31,     BJ.           Wire transfer of$110,000.00 from B.J.'s
          2016                      self-directed IRA account into L.
                                    KAUHI's First Hawaiian Bank account
                                   ending in -7828 for an investment into a
                                   trucking company
12        September   G.B.          Wire transfer of$149,978.00 from G.B.'s
          1,2016                    bank in New Zealand into L. KAUHI's
                                    Hawaii State Federal Credit Union Bank
                                    account ending in -1743 for a real estate
                                   investment into a foreclosed property
13        October     C.M.         N. KAUHI sent C.M. an email copying L.
          14, 2016                 KAUHI wherein N. KAUHI discussed
                                    C.M.'s promissory note from N. KAUHI
                                   for an investment into a trucking company
14        October     C.M.         Wire transfer of$70,000.00 from C.M.'s
          26,                      self-directed IRA account into N.KAUHI
          2016                     and L. KAUHI's joint Hawaii State
                                   Federal Credit Union account ending in -
                                   1743 for an investment into a trucking
                                   company
15        December    D.Hy.        Wire transfer of$120,000.00 from
          7,                       D.Hy.'s HELOC account into N. KAUHI
          2016                     and L. KAUHI's Hawaii State Federal
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 9 of 15           PageID #: 128




 COUNT       DATE         VICTIM-            WIRE COMMUNICATION
                        INVESTOR
                                       Credit Union account ending in -1743 for
                                       an investment into a trucking company
 16         December    S.T.           N. KAUHI sent S.T. a text message with a
            21,2016                    photograph of an unsigned promissory
                                       note for S.T.'s $100,000.00 investment
                                       into a solar company
 17         January     A.F.           N.KAUHI sent A.F. text messages
            18, 2017                   describing A.F.'s investments into a solar
                                       company with L. KAUHI's assistance
 18         April 9,    S.T.           N. KAUHI sent S.T. an email explaining
            2018                       the status of S.T.'s investment in a solar
                                       company
 19         April 6,    S.B.           N. KAUHI told S.B. on a telephone call
            2018                       that S.B.'s fimds were still in gold
                                       investments in N. Kauhi's brother's
                                       Monex accoimt



      All in violation of Title 18, United States Code, Section 1343.

                                 THE MAILING


      15.   On or about March 5,2018, within the District of Hawaii and

elsewhere, for the purpose of executing the scheme and artifice to defraud and to

obtain money by means of materially false and fraudulent pretenses, N.KAUHI

did knowingly cause a mailing, as described in the count below:

COUNT                                    MAILING

20          Promissory notes signed by N. KAUHI to victim-investors S.B. and
            R.B. that extended the terms oftheir original investments with N.
            KAUm for approximately $310,000.00, and that were sent from
            Oregon to Hawaii using the U.S. Postal Service

      All in violation of Title 18, United States Code, Section 1341.

                                        9
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 10 of 15           PageID #: 129




                                     COUNT 21
                                Obstruction of Justice
                              (18U.S.C.§ 1512(b)(3))

      16.     The introductory allegations in paragraph 1 and paragraphs 12 and 13

ofthe wire fraud counts regarding false and misleading statements to victim-

investors about the investigation are hereby incorporated as if fully set forth herein.

      17.     On or about April 6,2018,in the District of Hawaii and elsewhere,

NEIL KAUHI,the defendant, did knowingly engage in and attempt to engage in

misleading conduct toward another person with the intent to hinder, delay, and

prevent the communication to federal law enforcement oftruthful information

relating to the commission and possible commission of a federal offense, namely

mail and wire fraud in violation of Title 18, United States Code, Sections 1341 and

1343, in that N.KAUHI told victim-investor S.B. on a telephone call that N.

KAUHI was going after the FBI and that S.B. should not contact the FBI:

      S.B.:        [So] ifI call them [the FBI] and I say ok, listen, this is my

                    money,this is not his[N. KAUtH's], and you guys have it...

                    so I, would that do it [to get my investment funds back]?

      N. KAUHI: All you're doing is just hindering what I'm trying to do. I don't

                    want anybody to do anything until we're done.

      All in violation of Title 18, United States Code, Section 1512(b)(3).




                                          10
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 11 of 15         PageID #: 130




                                   COUNTS 22-25
                                  Money Laundering
                                  (18U.S.C. § 1957)

       18.   The introductory allegations in paragraph 1 are hereby incorporated as

iffully set forth herein.

       19.   On or about the dates listed below, in the District ofHawaii and

elsewhere, N.KAUHI and L. KAUHI,the defendants, did knowingly engage in

monetary transactions within the United States, knowing that each such transaction

involved criminally derived property with a value greater than $10,000.00, as

described for each count listed below:


 COUNT           DATE                      MONETARY TRANSACTION
 22          April 19, 2016      $50,000.00 wire transfer from L. KAUHI's First
                                 Hawaiian Bank account ending in -7828 to J.D.
                                 and H.D.'s Bank ofHawaii accoimt ending in
                                 -5388 for payment on N.KAUHI and L. KAUHI's
                                 Makakilo-Kapolei rental home
 23          May 27,2016         $90,000.00 transfer from N.KAUHI and L.
                                 KAUHI's First Hawaiian Bank account ending in
                                 -9590 to L. KAUHI's First Hawaiian Bank
                                 Accoimt ending in -7828
 24          June 2, 2016        $20,000.00 First Hawaiian Bank official bank
                                 check no. 19282131 from payee L. KAUHI to R.B.
                                 for the purchase oftwo vehicles
 25          January 31,         $20,000.00 Hawaii State Federal Credit Union
             2017                official bank check no. 202436 from payee
                                 L. KAUHI to A.Y. for the purchase ofan enclosed
                                 trailer


      All in violation of Title 18, United States Code, Section 1957, and Title 18,

United States Code, Section 2.


                                           11
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 12 of 15          PageID #: 131




                         FIRST FORFEITURE NOTICE


      1.     The allegations contained in Counts 1-20 are incorporated by

reference for the purpose of noticing forfeitures pursuant to Title 28, United States

Code, Section 2461(c).

      2.     The United States hereby gives notice to NEIL KAUHI,the

defendant, that, upon conviction ofthe offenses charged in Counts 1-20 ofthis

First Superseding Indictment, the government will seek forfeiture, in accordance

with Title 28, United States Code, Section 2461(c), and Title 18, United States

Code, Section 981(a)(1)(C), of any and all property, real or personal, that

constitutes or is derived from proceeds traceable to the violations of Title 18,

United States Code, Sections 1343 and 1341, alleged in Counts 1-20 ofthis First

Superseding Indictment, including but not limited to:

             a. Approximately $546,730.88 in funds seized on or about December

12,2017 from escrow account #57351 held in the name of Neil K. Kauhi at Metro

National Title in connection with the sale ofreal property located at 3931 Aspen

Camp Loop,Park City, Utah;

             b. Approximately $17,299.98 in funds seized on or about April 11,

2018 from escrow account #21018110428 in the name of Neil K. Kauhi at Title

Guaranty Escrow Services, Inc., in connection with the sale ofreal property

described as unit #106, 1700 Makiki Street, Honolulu, Hawaii; and


                                          12
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 13 of 15          PageID #: 132




             c. Approximately $17,587.65 in funds seized on or about March 13,

2018, from escrow account #18108132 in the name of Neil K. Kauhi at Title

Guaranty Escrow Services,Inc., in connection with the sale ofreal property

described as unit #109, 1700 Makiki Street, Honolulu, Hawaii.

      3.     If by any act or omission ofthe defendant, any ofthe property subject

to forfeiture described in paragraph 2 herein:

             a. cannot be located upon the exercise of due diligence;

             b. has been transferred or sold to, or deposited with, a third party;

             c. has been placed beyond the jurisdiction ofthe court;

             d. has been substantially diminished in value; or

             e. has been commingled with other property which cannot be

subdivided without difficulty;

the United States of America will be entitled to the forfeiture of substitute property

up to the value ofthe property described above in paragraph 2, pursuant to Title 21,

United States Code, Section 853(p), as incorporated by Title 28,United States Code,

Section 2461(c).

                       SECOND FORFEITURE NOTICE


      1.     The allegations contained in all paragraphs of Counts 22 through 25

ofthis First Superseding Indictment are hereby realleged and incorporated by




                                          13
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 14 of 15          PageID #: 133




reference for the purpose of noticing forfeitures pursuant to Title 18, United States

Code, Section 982(a)(1).

      2.     The United States hereby gives notice to NEIL KAUHI and LYNDIE

KAUHI,the defendants, that, upon conviction ofthe offenses charged in Counts 22

through 25 ofthis First Superseding Indictment, the government will seek

forfeiture, in accordance with Title 18, United States Code, Section 982(a)(1), of

any and all property, real or personal, involved in that offense, and any property

traceable to such property.

      3.     If by any act or omission ofthe defendants, any ofthe property

subject to forfeiture described in paragraph 2 herein:

             a. cannot be located upon the exercise of due diligence;

             b. has been transferred or sold to, or deposited with, a third party,

             c. has been placed beyond the jurisdiction ofthe court;

             d. has been substantially diminished in value; or

             e. has been commingled with other property which cannot be

subdivided without difficulty;




                                          14
Case 1:18-cr-00101-HG Document 40 Filed 06/05/19 Page 15 of 15          PageID #: 134




the United States of America will be entitled to forfeiture of substitute property up

to the value ofthe property described above in paragraph 2, pursuant to Title 21,

United States Code, Section 853(p), as incorporated by Title 18, United States

Code, Section 982(b)(1).

      DATED:         June 5, 2019, at Honolulu, Hawaii.

                                              A TRUE BILL

                                                  /s/ Foreperson

                                              FOREPERSON




       M.PRICE
United States Attorney
District of Hawaii




REBECCA A.PERLMUTTER
Assistant United States Attorney




United States v. Neil Kauhi et al.
First Superseding Indictment
Cr.No. 18-00101 HG

                                         15
